DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on  5/31/22 has been entered.
Allowable Subject Matter
The indicated allowability of claims 1,3-7, 9-12 and 14-16  is withdrawn in view of the following new grounds of rejection(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1,3-7, 10-12, and 14-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. US Patent No. 10,257,746 in view of Khlat et al US20170063425 A1. 
As per claim 1, Jain et al teaches  wireless device (fig. 2C) comprising: an antenna (230); a  coupler (226) and element (113) collectively considered as the claimed (antenna-plexer) coupled to the antenna (230) configured to generate a feedback signal (223); a transmitter (encompassed by at least (202, 204 and 206) configured to transmit a transmit signal 201 to the antenna (230) by way of the coupler (226) ; a receiver (encompassed by at least (209, 210, 212, and 214) configured to process a receive signal (233); and a feedback receiver (222) configured to process the feedback signal (223) from the coupler(226) and (113) (antenna- plexer) to provide compensation (224) to the receive signal (233) by means of adder (209). However, Jain et al fails to teach the antenna-plexer including a first section that passes signals of a first frequency range, a second section that passes signals of a second frequency range, and a feedback section that outputs the feedback signal. Khlat et al discloses a device (fig. 1 and Fig. 2) comprising elements (20, 26A, 26B and 28) collectively considered as the claimed antenna-plexer including a first section (upper section of element 20) that passes signals of a first frequency range (note para. [0004]), a second section (lower section of element 20) that passes signals of a second frequency range (note para. [0004]), and a feedback section  (encompassed by (26A, 26B and 28) that outputs the feedback signal (note at least para. [0004]). It would have been obvious to one skill in the art to include such a teaching in Jain et al in order to increase data throughput as taught by Khlat et al see at least para. [0003], lines 4-5.
 As per claim 3, as evidence by US20110227642 A1, claim 11, it is generally known in the art for a feedback circuit to be configured to produce a filtered carrier frequency signal for transmission. Therefore, it would have been obvious to one skill in the art to incorporate such a teaching in Jain et al and Khlat et al in order to remove dependencies such as noise from the signal. 
As per claim 4, Khlat et al, fig. 2 further shows element 20, the first section is high pass filter and  the second section is a low pass filter. Therefore, it would have been obvious to one skill in the art to include such a teaching in Jain et al and the motivation would have been the same as provided with respect to claim 1.
As per claim 5, as evidence by US20010008383, claim 14, it is generally known to implement a feedback second as a high pass. Therefore, it would have been obvious to one skill in the art to implement the feedback as a high pass in order to prevent a component having a first frequency and passing a component having a second frequency (see US20010008383, claim 14).
As per claim 6, the first frequency range  includes a high band and the second frequency range  is a mid (low) band see para. [0003] of Khlat et al. Therefore, it would have been obvious to one skill in the art to include such a teaching in Jain et al and the motivation would have been the same as provided with respect to claim 1. 
As per claim 7, Khlat further teaches a power amplifier (24A/24B) configured to amplify the transmit signal  and to output an amplified  transmit signal  to the second section and to the feedback section see at least fig. 2. Therefore, it would have been obvious to one skill in the art to include such a teaching in Jain et al and the motivation would have been the same as provided with respect to claim 1. Therefore, it would have been obvious to one skill in the art to include such a teaching in Jain et al and the motivation would have been the same as provided with respect to claim 1. 
As per claim 10, Jain et al further teaches the feedback receiver is configured to process the feedback signal to provide digital self-interference cancellation to the receive signal (note col. 2, lines 37-40 that teaches the invention of Jain is directed to self-interference cancellation and further col. 2, line 63-col. 3, line 10 teaches that the cancellation is performed in the digital domain).
 As per claim 11, Jain et al teaches at col. 5, lines 4-8, compensation is provided for leakage between the transmit signal and the received signal and fig. 2C shows that the transmit path and received path adjacent to each other hence the leakage is an adjacent channel leakage.
As per claim 12 see rejection of claim 1. In addition, fig. 2C shows a port (connection) to each of the antenna, the feedback and the transmitter, respectively. 
As per claim 14, see claim 3.
As per claim 15, see claim 4.
As per claim 16, see rejection of claim 7.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. US Patent No. 10,257,746 in view of view of Khlat et al US20170063425 A1 and further in view of Srirattana et al US Patent Application Publication No. US 2017/0077967 A1.
As per claim 9, as applied to claim 1 above, Jain et al Khlat et al teach every feature of the invention specified in the claim but fail to teach the coupler (antenna-plexer) is implemented as triplexer. Srirattana et al teaches a coupler that is implemented as triplexer see para. [0044]. Therefore, it would have been obvious to one skill in the art to implement the coupler as a triplexer in order to avoid the need to provide  multiple individual couplers  to accommodate  multiple frequency bands (Srirattana et al, para. [0106]).
Allowable Subject Matter
Claims  8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18, 19 and 21-23  are allowed. 
Response to Arguments
Applicant’s arguments, see pages 7-8 of the response dated 9/24/21, with respect to the 112(f) interpretation have been fully considered and are persuasive.  Therefore, the 112(f) interpretation have been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020.  The examiner can normally be reached on 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633